    Case 5:18-cv-03227-SAC Document 6 Filed 10/29/20 Page 1 of 5




                 IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS


JASON HARVEY SANFORD,

                             Plaintiff,

           v.                                       CASE NO. 18-3227-SAC

FINNEY COUNTY, et al.,


                             Defendants, et al.,
                              .


                          ORDER TO SHOW CAUSE

     This matter is a civil rights action filed under 42 U.S.C. § 1983.

Plaintiff commenced this action while held at the Finney County Jail,

Garden City, Kansas. He proceeds pro se and in forma pauperis.

                        Nature of the complaint

     At the time of the incident, plaintiff was a convicted prisoner

who was waiting for a bus from the Kansas Department of Corrections.

Plaintiff claims when he refused an order to lockdown, a sergeant

directed another officer to deploy pepper spray. However, when that
officer hesitated, the sergeant used a taser on plaintiff for a few

seconds. Plaintiff then agreed to lockdown.

     Plaintiff acknowledges he was noncompliant with an order but

states he was not behaving in a threatening manner and was speaking

calmly.   He claims this use of force violated his right to be free

from cruel and unusual punishment.

                          Screening standards

     A federal court must conduct a preliminary review of any case
in which a prisoner seeks relief against a governmental entity or an

officer or employee of such an entity. See 28 U.S.C. §1915A(a).
    Case 5:18-cv-03227-SAC Document 6 Filed 10/29/20 Page 2 of 5




Following this review, the court must dismiss any portion of the

complaint that is frivolous, malicious, fails to state a claim upon

which relief may be granted, or seeks monetary damages from a defendant

who is immune from that relief. See 28 U.S.C. § 1915A(b).

     In screening, a court liberally construes pleadings filed by a

party proceeding pro se and applies “less stringent standards than

formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S.

89, 94 (2007).

     “To state a claim for relief under § 1983, a plaintiff must allege

the violation of a right secured by the Constitution and laws of the

United States and must show that the alleged deprivation was committed

by a person acting under color of state law.” West v. Atkins, 487 U.S.

42, 48 (1988)(citations omitted).

     To avoid a dismissal for failure to state a claim, a complaint

must set out factual allegations that “raise a right to relief above

the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

555 (2007). The court accepts the well-pleaded allegations in the

complaint as true and construes them in the light most favorable to
the plaintiff. Id. However, “when the allegations in a complaint,

however true, could not raise a [plausible] claim of entitlement to

relief,” the matter should be dismissed. Id. at 558. A court need not

accept “[t]hreadbare recitals of the elements of a cause of action

supported by mere conclusory statements.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009). Rather, “to state a claim in federal court, a

complaint must explain what each defendant did to [the pro se

plaintiff]; when the defendant did it; how the defendant’s action
harmed [the plaintiff]; and what specific legal right the plaintiff

believes the defendant violated.” Nasious v. Two Unknown B.I.C.E.
    Case 5:18-cv-03227-SAC Document 6 Filed 10/29/20 Page 3 of 5




Agents, 492 F.3d 1158, 1163 (10th Cir. 2007).

     The Tenth Circuit has observed that the U.S. Supreme Court’s

decisions in Twombly and Erickson set out a new standard of review

for dismissals under 28 U.S.C. § 1915(e)(2)(B)(ii). See Kay v. Bemis,

500 F.3d 1214, 1218 (10th Cir. 2007)(citations omitted). Following

those decisions, courts “look to the specific allegations in the

complaint to determine whether they plausibly support a legal claim

for relief.” Kay, 500 F.3d at 1218 (quotation marks and internal

citations omitted). A plaintiff “must nudge his claims across the line

from conceivable to plausible.” Smith v. United States, 561 F.3d 1090,

1098 (10th Cir. 2009). In this context, “plausible” refers “to the

scope of the allegations in a complaint: if they are so general that

they encompass a wide swath of conduct, much of it innocent,” then

the plaintiff has not “nudged [the] claims across the line from

conceivable to plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247

(10th Cir. 2008)(citing Twombly, 550 U.S. at 1974).

                                 Analysis

     The Court has conducted an initial review of the complaint and
finds the following deficiencies.

     First, the Finney County Jail is not a proper defendant in this

action. “To state a claim under § 1983, a plaintiff must allege the

violation of a right secured by the Constitution and laws of the United

States, and must show that the alleged deprivation was committed by

a person acting under color of state law. West v. Atkins, 487 U.S.

42, 48 (1988). As a governmental sub-unit, a prison or jail cannot

sue or be sued because such an entity is not a “person” subject to
suit for monetary damages under § 1983. See Will v. Michigan Dept.

of State Police, 491 U.S. 58, 66, 71 (1989). Therefore, such a
    Case 5:18-cv-03227-SAC Document 6 Filed 10/29/20 Page 4 of 5




defendant is subject to dismissal. See Hinton v. Dennis, 362 F. App’x

904,   907   (10th   Cir.    2010)(unpublished)(“generally,                  governmental

sub-units are not separable suable entities that may be sued under

§ 1983”) and Aston v. Cunningham, 2000 WL 796086, *4 n.3 (10th Cir.

June 21, 2000)(unpublished)(stating that jail would be dismissed

“because a detention facility is not a person or legally created entity

capable of being sued”). Therefore, the defendant jail is subject to

dismissal from this action.

       “Individual liability under § 1983 must be based on personal

involvement in the alleged constitutional violation.” Foote v.

Spiegel, 118 F.3d 1416, 1423 (10th Cir. 1997). Therefore, a plaintiff

must plead that each defendant, through that defendant’s own actions,

has violated the plaintiff’s constitutional rights. Ashcroft, 556

U.S. at 676. The plaintiff must plead an affirmative link between the

alleged violations and the defendant’s acts or omissions. Serna v.

Colorado Dept. of Corrections, 455 F.3d 1146, 1151-52 (10th Cir. 2006).

       “Section 1983 does not authorize liability under a theory of

respondeat superior, i.e. vicarious liability.” Schneider v. City of
Grand Junction Police, 717 F.3d 760, 767 (10th Cir. 2013) (citation

omitted).    Therefore,      merely   identifying          a    defendant      as   having

supervisory authority is insufficient to hold that person liable under

§ 1983. Grimsley v. MacKay, 93 F.3d 676, 679 (10th Cir. 1996).

       Accordingly,    defendants     Welch     and    Lawson          are    subject   to

dismissal from this action unless plaintiff identifies personal

participation by these defendants. Plaintiff will be given the

opportunity    to    amend    the   complaint   1     to       plead   their     personal

1 In order to add claims, significant factual allegations, or change
defendants, a plaintiff must submit a complete amended complaint. See
Fed. R. Civ. P. 15. An amended complaint is not simply an addendum
    Case 5:18-cv-03227-SAC Document 6 Filed 10/29/20 Page 5 of 5




participation.

     IT IS, THEREFORE, BY THE COURT ORDERED the Finney County Jail

is dismissed from this action.

     IT IS FURTHER ORDERED plaintiff is granted to and including

November 12, 2020, to show cause why defendants Welch and Lawson should

not be dismissed from this matter. In the alternative, plaintiff may

submit an amended complaint on or before November 12, 2020, to

specifically identify the personal participation of these defendants.

     IT IS SO ORDERED.

     DATED:   This 29th day of October, 2020, at Topeka, Kansas.



                                  S/ Sam A. Crow

                                  SAM A. CROW
                                  U.S. Senior District Judg




to the original complaint, and instead completely supersedes it.
Therefore, any claims or allegations not included in the amended
complaint are no longer before the court. It follows that a plaintiff
may not simply refer to an earlier pleading, and the amended complaint
must contain all allegations and claims that a plaintiff intends to
pursue in the action, including those to be retained from the original
complaint. Plaintiff must write the number of this case (18-3227-SAC)
at the top of the first page of his Amended Complaint, and he must
name every defendant in the caption of the Amended Complaint. See Fed.
R. Civ. P. 10(a). Plaintiff should also refer to each defendant again
the body of the complaint, where he must allege facts describing the
unconstitutional acts taken by each defendant including dates,
locations, and circumstances. Plaintiff must allege sufficient facts
to show a federal constitutional violation.
